 



Exhibit 10.5
FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”),
dated as of this 15th day of August, 2007, is by and between Corrections
Corporation of America, a Maryland corporation with its principal place of
business at 10 Burton Hills Boulevard, Nashville, Tennessee (the “Company”), and
William K. Rusak, Nashville, Tennessee (the “Executive”), and amends and
replaces in its entirety that certain Employment Agreement, dated as of July 1,
2006, between the Company and the Executive.
W I T N E S S E T H:
     WHEREAS, the Executive has been and currently is engaged by the Company to
serve as its Chief Human Resources Officer; and
     WHEREAS, the Company and the Executive now desire to enter into this
Agreement and set forth the terms and conditions of the Executive’s employment
with the Company.
     NOW, THEREFORE, for and in consideration of the foregoing recitals, the
mutual promises and covenants set forth below and other good and valuable
consideration, receipt of which is hereby acknowledged, the Company and the
Executive do hereby agree as follows:
     1. Employment. The Executive shall serve as the Chief Human Resources
Officer of the Company and such other office or offices to which Executive may
be appointed or elected by the Board of Directors. Subject to the direction and
supervision of the Board of Directors of the Company, the Executive shall
perform such duties as are customarily associated with the office of Chief Human
Resources Officer and such other offices to which Executive may be appointed or
elected by the Board of Directors. The Executive’s principal base of operations
for the performance of his duties and responsibilities under this Agreement
shall be the offices of the Company located in Nashville, Tennessee. The
Executive agrees to abide by the Company’s Charter and Bylaws as in effect from
time to time and the direction of its Board of Directors except to the extent
such direction would be inconsistent with applicable law or the terms of this
Agreement.
     2. Term. Subject to the provisions of termination as hereinafter provided,
the initial term of the Executive’s employment under this Agreement shall begin
on the date hereof and shall terminate on December 31, 2007 (the “Initial
Term”). Unless the Company notifies the Executive that his employment under this
Agreement will not be extended or the Executive notifies the Company that he is
not willing to extend his employment, the term of his employment under this
Agreement shall automatically be extended for one (1) additional one (1) year
period on the same terms and conditions as set forth herein (individually, and
collectively, the “Renewal Term”). The Initial Term and the Renewal Term are
sometimes referred to collectively herein as the “Term.”
     3. Notice of Non-Renewal. If the Company or the Executive elects not to
extend the Executive’s employment under this Agreement, the electing party shall
do so by notifying the other party in writing not less than sixty (60) days
prior to the expiration of the Initial Term, or sixty (60) days prior to the
expiration of any Renewal Term. The Executive’s date of termination, for
purposes of this Agreement, shall be the date of the Company’s last payment to
the



--------------------------------------------------------------------------------



 



Executive. For the purposes of this Agreement, the election by the Company not
to extend the Executive’s employment hereunder for any renewal term shall be
deemed a termination of the Executive’s employment without “Cause,” as
hereinafter defined.
     4. Compensation.
     4.1 Base Salary. The Company shall pay the Executive an annual salary
(“Base Salary”) of $258,750, which shall be payable to the Executive hereunder
in accordance with the Company’s normal payroll practices, but in no event less
often than bi-weekly. Commencing in February 2008 (or at such other time during
the first or second quarter of 2008 when annual compensation for 2008 is
reviewed and considered) and following each year of the Executive’s employment
with the Company thereafter, the Executive’s compensation will be reviewed by
the Board of Directors of the Company, or a committee or subcommittee thereof to
which compensation matters have been delegated, and after taking into
consideration both the performance of the Company and the personal performance
of the Executive, the Board of Directors of the Company, or any such committee
or subcommittee, in their sole discretion, may increase the Executive’s
compensation to any amount it may deem appropriate.
     4.2 Bonus. In the event both the Company and the Executive each
respectively achieve certain financial performance and personal performance
targets, as established by the Board of Directors, or a committee or
subcommittee thereof to which compensation matters have been delegated, of the
Company pursuant to a cash compensation incentive plan or similar plan
established by the Company, the Company shall pay to the Executive an annual
cash bonus during the Term of this Agreement pursuant to the terms of such plan.
This bonus, if any, shall be paid to the Executive by March 15 of the year
following the year in which the services which gave rise to the bonus were
performed; provided, however, that if the Company is unable to determine the
amount of such bonus prior to such date, then such bonus shall be paid no later
than December 31 of such year. The Board of Directors of the Company, or
applicable committee or subcommittee, may review and revise the terms of the
cash compensation incentive plan or similar plan referenced above at any time,
after taking into consideration both the performance of the Company and the
personal performance of the Executive, among other factors, and may, in their
sole discretion, amend the cash compensation incentive plan or similar plan in
any manner it may deem appropriate; provided, however, that any such amendment
to the plan shall not affect the Executive’s right to participate in such
amended plan or plans.
     4.3 Benefits. The Executive shall be entitled to four (4) weeks of paid
vacation annually. In addition, the Executive shall be entitled to participate
in all compensation or employee benefit plans or programs and receive all
benefits and perquisites for which any salaried employees are eligible under any
existing or future plan or program established by the Company for salaried
employees. The Executive will participate to the extent permissible under the
terms and provisions of such plans or programs in accordance with program
provisions. These may include group hospitalization, health, dental care, life
or other insurance, tax qualified pension, savings, thrift and profit sharing
plans, termination pay programs, sick leave plans, travel or accident insurance,
disability insurance, and contingent compensation plans including unit purchase
programs and unit option plans. Nothing in this Agreement shall preclude the
Company from amending or terminating any of the plans or programs applicable to
salaried or senior executives as long as such amendment or termination is
applicable to all salaried

2



--------------------------------------------------------------------------------



 



employees or senior executives. In addition, the Company shall pay, or reimburse
Executive for, all membership fees and related costs in connection with
Executive’s membership in professional and civic organizations which are
approved in advance by the Company. Notwithstanding any other provision of this
Section 4.3, the Executive shall be reimbursed for such expenses no later than
December 31 of the year following the year in which such expenses were incurred.
     4.4 Stock Option. On the date which is the Executive’s first date of
employment, the Company hereby agrees to grant to the Executive an option to
purchase 14,265 shares of common stock, $0.01 par value per share, of the
Company, as hereinafter described. The option to be granted to the Executive
hereunder shall be subject to the terms of the Company’s Amended & Restated 2000
Stock Incentive Plan (the “Plan”) and shall be granted pursuant to an option
agreement substantially in the form of the stock option agreement attached
hereto as Exhibit A; provided, however, that it is hereby agreed that such
option agreement shall provide that the option to purchase one-third (1/3) of
the shares referenced above shall vest on the first anniversary date of the
option grant, the option to purchase an additional one-third (1/3) of such
shares shall vest on the second anniversary date of the option grant, and the
option to purchase the remaining one-third (1/3) of such shares shall vest on
the third anniversary date of the option grant. The Executive hereby agrees to
execute any other documents deemed reasonably necessary by the Company and its
legal counsel in connection with the option grant.
     4.5 Restricted Share Awards. On the date which is the Executive’s first
date of employment, the Company hereby agrees to grant to the Executive an award
of 5,196 shares of restricted stock pursuant to the Plan. Such shares of
restricted stock shall be granted pursuant to a restricted share award agreement
substantially in the form of the restricted share agreement attached hereto as
Exhibit B;
     4.6 Expenses Incurred in Performance of Duties. The Company shall promptly
reimburse the Executive for all reasonable travel and other business expenses
incurred by the Executive in the performance of his duties under this Agreement
upon evidence of receipt. Notwithstanding any other provision of this
Section 4.6, the Executive shall be reimbursed for such expenses no later than
December 31 of the year following the year in which such expenses were incurred.
     4.7 Withholdings. All compensation payable hereunder shall be subject to
withholding for federal income taxes, FICA and all other applicable federal,
state and local withholding requirements.
     5. Termination of Agreement.
     5.1 General. During the term of this Agreement, the Company may, at any
time and in its sole discretion, terminate this Agreement with or without Cause
(as hereinafter defined) or upon a Change in Control (as hereinafter defined),
effective as of the date of provision of written notice to the Executive
thereof.
     5.2 Effect of Termination With Cause. If the Executive’s employment with
the Company shall be terminated with Cause: (i) the Company shall pay the
Executive his Base Salary earned through the date of termination of the
Executive’s employment with the Company

3



--------------------------------------------------------------------------------



 



(the “Termination Date”); and (ii) the Company shall not have any further
obligations to the Executive under this Agreement except those required to be
provided by law or under the terms of any other agreement between the Company
and the Executive.
     5.3 Definition of “Cause.” For purposes of this Agreement, “Cause” shall
mean: (i) the death of the Executive; (ii) the permanent disability of the
Executive, which shall be defined as the inability of the Executive, as a result
of physical or mental illness or incapacity, to substantially perform his duties
pursuant to this Agreement for a period of one hundred eighty (180) days during
any twelve (12) month period; (iii) the Executive’s conviction of a felony or of
a crime involving dishonesty or moral terpitude, including, without limitation,
any act or crime involving misappropriation or embezzlement of Company assets or
funds; (iv) willful or material wrongdoing by the Executive, including, but not
limited to, acts of dishonesty or fraud, which could be expected to have a
materially adverse effect on the Company or its subsidiaries or affiliates, as
determined by the Company and its Board of Directors; (v) material breach by the
Executive of a material obligation under this Agreement or of his fiduciary duty
to the Company or its stockholders; (vi) the Executive’s intentional violation
of any applicable local, state or federal law or regulation affecting the
Company in any material respect, as determined by the Company and its Board of
Directors; or (vii) the Executive’s failure to pass, to the sole satisfaction of
the Company, all background, drug and other employment testing required by the
Company. Notwithstanding the foregoing, to the extent that any of the events,
actions or breaches set forth above are able to be remedied or cured by the
Executive, Cause shall not be deemed to exist (and thus the Company may not
terminate the Executive for Cause hereunder) unless the Executive fails to
remedy or cure such event, action or breach within twenty (20) days after being
given written notice by the Company of such event, action or breach.
     5.4 Effect of Termination Without Cause. If, during the Term of this
Employment Agreement, the Executive’s employment with the Company is terminated
without Cause, the Company shall pay to the Executive an amount equal to
one-half (1/2) of the Executive’s Base Salary, based upon the annual rate
payable as of the date of termination, without any cost of living adjustments
(the “Severance Amount”), which shall be payable as provided below. If the
Executive is terminated under this Section 5.4 on or between January 1 and
March 14 of any given calendar year during the Term, then the Severance Amount
shall be payable for a period of six (6) months from the date of termination on
the same terms and with the same frequency as the Executive’s Base Salary was
paid prior to termination. If the executive is terminated under this Section 5.4
on or after March 15 and on or before December 31 of any given calendar year
during the Term, then the Severance Amount shall be payable on the same terms
and with the same frequency as the Executive’s Base Salary was paid prior to
termination until March 14 of the following calendar year whereupon the
remainder of the Severance Amount shall be paid in a lump sum payment to the
Executive. If the Executive’s Termination should occur so that the Executive
does not participate in the 2006 Bonus and Restricted Stock award, then the
Company shall pay to the Executive an amount equal to three-fourths ( 3/4 ) of
the Executive’s Base Salary in the manner described above.
     5.5 Effect of Termination Upon a Change in Control. If the Executive’s
employment with the Company is terminated upon a Change in Control, the Company
shall (i) pay to the Executive a one-time payment, to be paid within sixty
(60) days of the date of termination (or, if earlier, by March 15 of the year
following the year in which the Change in Control occurs), in an

4



--------------------------------------------------------------------------------



 



amount equal to 2.99 times the Executive’s Base Salary, based upon the annual
rate payable as of the date of termination, without any cost of living
adjustments; (ii) reimburse Executive for any Gross-Up Payment (as hereinafter
defined) or other payment payable pursuant to the provisions of Section 8
herein; and (iii) continue to provide hospitalization, health, dental care, and
life and other insurance benefits to the Executive for a period of one (1) year
following such termination on the same terms and conditions existing immediately
prior to termination, with the costs of such benefits (including the Company’s
portion of any premiums) paid by the Company on the Executive’s behalf included
in the Executive’s gross income. Notwithstanding the foregoing, each of the
following events shall be considered a termination upon a Change in Control for
purposes of this paragraph: (i) the Executive’s voluntary resignation for any
reason by the earlier of March 15 of the year following the year in which a
Change in Control occurs or one-hundred eighty (180) days following a Change in
Control, or (ii) a material reduction in the duties, powers or authority of the
Executive as an officer or employee of the Company (a “Good Reason Termination”)
within one-hundred eighty (180) days following a Change in Control. A
termination under the circumstances listed in (ii) in the previous sentence
shall be a Good Reason Termination only if (A) the Executive notifies the
Company of the existence of the condition that otherwise constitutes a Good
Reason Termination within ninety (90) days of the initial existence of the
condition, (B) the Company fails to remedy the condition within thirty (30) days
following it’s receipt of Executive’s notice of Good Reason Termination and
(C) the Executive terminates employment with the Company due to the condition
within two years of the initial existence of such condition.
     5.6 Definition of a “Change of Control”. “Change of Control” shall mean the
occurrence of any of the following events:
          (i) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act) of fifty percent (50%) or more of
the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors, but excluding
for the purpose of this section, any such acquisition by (A) the Company or any
of its subsidiaries, (B) any employee benefit plan (or related trust) or (C) any
corporation with respect to which, following such acquisition, more than fifty
percent (50%) of the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by individuals and
entities who, immediately prior to such acquisition, were the beneficial owners
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; or
          (ii) the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation or entity regardless of which entity
is the survivor, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) at least fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or

5



--------------------------------------------------------------------------------



 



          (iii) the stockholders of the Company approve a plan of complete
liquidation or winding-up of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or
          (iv) any event which the Board of Directors determines should
constitute a Change in Control.
     5.7 Resignation by the Executive. The Executive shall be entitled to resign
his employment with the Company at any time during the term of this Agreement.
If the Executive resigns his employment with the Company for any reason other
than as set forth in Section 5.5 herein: (i) the Company shall pay the Executive
his Base Salary earned through the date of termination of the Executive’s
employment with the Company as the result of his resignation; and (ii) the
Company shall not have any further obligations to the Executive under this
Agreement except those required to be provided by law or under the terms of any
other agreement between the Company and the Executive.
     5.8 Section 409A. It is intended that (1) each installment of the payments
provided under this Agreement is a separate “payment” for purposes of
Section 409A of the United States Internal Revenue Code of 1986 (the “Code”) and
(2) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant, the
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to the Executive pursuant to this Agreement are or may become subject
to the additional tax under Section 409A(a)(1)(B) of the Code or any other taxes
or penalties imposed under Section 409A of the Code (“Section 409A Taxes”) if
provided at the time otherwise required under this Agreement then (A) such
payments shall be delayed until the date that is six months after the date of
Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) with the Company, or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of Section 409A
Taxes (the “Payment Delay Period”) and (B) such payments shall be increased by
an amount equal to interest on such payments for the Payment Delay Period at a
rate equal to the prime rate in effect as of the date the payment was first due
(for this purpose, the prime rate will be based on the rate published from time
to time in The Wall Street Journal). Any payments delayed pursuant to this
Section 5.8 shall be made in a lump sum on the first day of the seventh month
following the Executive’s “separation from service” (as such term is defined
under Treasury Regulation 1.409A-1(h)), or such earlier date that, as determined
by the Committee, is sufficient to avoid the imposition of any Section 409A
Taxes.
     6. Non-Competition, Non-Solicitation and Confidentiality and Non-Disclosure
     6.1 Non-Competition, Non-Solicitation. The Executive hereby covenants and
agrees that during the Term of the Executive’s employment hereunder and for a
period of one (1) year thereafter, Executive shall not, directly or indirectly:
(i) own any interest in, operate, join, control or participate as a partner,
director, principal, officer or agent of, enter into the employment of,

6



--------------------------------------------------------------------------------



 



act as a consultant to, or perform any services for any entity (each a
“Competing Entity”) which has material operations which compete with any
business in which the Company or any of its subsidiaries is then engaged or, to
the then existing knowledge of the Executive, proposes to engage; (ii) solicit
any customer or client of the Company or any of its subsidiaries (other than on
behalf of the Company) with respect to any business in which the Company or any
of its subsidiaries is then engaged or, to the then existing knowledge of the
Executive, proposes to engage; or (iii) induce or encourage any employee of the
Company or any of its subsidiaries to leave the employ of the Company or any of
its subsidiaries; provided, that the Executive may, solely as an investment,
hold not more than five percent (5%) of the combined voting securities of any
publicly-traded corporation or other business entity. The foregoing covenants
and agreements of the Executive are referred to herein as the “Restrictive
Covenant.” The Executive acknowledges that he has carefully read and considered
the provisions of the Restrictive Covenant and, having done so, agrees that the
restrictions set forth in this Section 6.1, including without limitation the
time period of restriction set forth above, are fair and reasonable and are
reasonably required for the protection of the legitimate business and economic
interests of the Company. The Executive further acknowledges that the Company
would not have entered into this Agreement absent Executive’s agreement to the
foregoing.
     In the event that, notwithstanding the foregoing, any of the provisions of
this Section 6.1 or any parts hereof shall be held to be invalid or
unenforceable, the remaining provisions or parts hereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
portions or parts had not been included herein. In the event that any provision
of this Section 6.1 relating to the time period and/or the area of restriction
and/or related aspects shall be declared by a court of competent jurisdiction to
exceed the maximum restrictiveness such court deems reasonable and enforceable,
the time period and/or area of restriction and/or related aspects deemed
reasonable and enforceable by such court shall become and thereafter be the
maximum restrictions in such regard, and the provisions of the Restrictive
Covenant shall remain enforceable to the fullest extent deemed reasonable by
such court.
     6.2 Confidentiality and Non-Disclosure. In consideration of the rights
granted to the Executive hereunder, the Executive hereby agrees that during the
term of this Agreement and for a period of three (3) years thereafter to hold in
confidence all information concerning the Company or its business, including,
but not limited to contract terms, financial information, operating data, or
business plans or models, whether for existing, new or developing businesses,
and any other proprietary information (hereinafter, collectively referred to as
the “Proprietary Information”), whether communicated orally or in documentary or
other tangible form. The parties to this Agreement recognize that the Company
has invested considerable amounts of time and money in attaining and developing
all of the information described above, and any unauthorized disclosure or
release of such Proprietary Information in any form would irreparably harm the
Company.
     7. Indemnification. The Company shall indemnify the Executive to the
fullest extent that would be permitted by law (including a payment of expenses
in advance of final disposition of a proceeding) as in effect at the time of the
subject act or omission, or by the Charter or Bylaws of the Company as in effect
at such time, or by the terms of any indemnification agreement between the
Company and the Executive, whichever affords greatest protection to the
Executive, and the Executive shall be entitled to the protection of any
insurance policies the

7



--------------------------------------------------------------------------------



 



Company may elect to maintain generally for the benefit of its officers or,
during the Executive’s service in such capacity, directors (and to the extent
the Company maintains such an insurance policy or policies, in accordance with
its or their terms to the maximum extent of the coverage available for any
company officer or director), against all costs, charges and expenses whatsoever
incurred or sustained by the Executive (including but not limited to any
judgment entered by a court of law) at the time such costs, charges and expenses
are incurred or sustained, in connection with any action, suit or proceeding to
which the Executive may be made a party by reason of his being or having been an
officer or employee of the Company, or serving as an officer or employee of an
affiliate of the Company, at the request of the Company, other than any action,
suit or proceeding brought against the Executive by or on account of his breach
of the provisions of any employment agreement with a third party that has not
been disclosed by the Executive to the Company. The provisions of this Section 7
shall specifically survive the expiration or earlier termination of this
Agreement.
     8. Tax Reimbursement Payment.
          (i) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by or on behalf of
the Company to or for the benefit of Executive as a result of a Change in
Control, as defined herein, (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax together with any such interest and penalties are hereinafter
collectively referred to as the “Excise Tax”), then Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
          (ii) Subject to the provisions of subsection (iii) below, all
determinations required to be made under this Section 8, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm or law firm selected by the Executive,
subject to the consent of the Company, which consent shall not be unreasonably
withheld (the “Tax Firm”); provided, however, that the Tax Firm shall not
determine that no Excise Tax is payable by the Executive unless it delivers to
Executive a written opinion (the “Tax Opinion”) that failure to pay the Excise
Tax and to report the Excise Tax and the payments potentially subject thereto on
or with Executive’s applicable federal income tax return will not result in the
imposition of an accuracy-related or other penalty on Executive. All fees and
expenses of the Tax Firm shall be borne solely by the Company. Within fifteen
(15) business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company, the Tax Firm shall
make all determinations required under this Section 8, shall provide to the
Company and Executive a written report setting forth such determinations,
together with detailed

8



--------------------------------------------------------------------------------



 



supporting calculations, and, if the Tax Firm determines that no Excise Tax is
payable, shall deliver the Tax Opinion to the Executive. Any Gross-Up Payment,
as determined pursuant to this Section 8, shall be paid by the Company to
Executive within fifteen (15) days of the receipt of the Tax Firm’s
determination. Subject to the other provisions of this Section 8, any
determination by the Tax Firm shall be binding upon the Company and the
Executive; provided, however, that the Executive shall only be bound to the
extent that the determinations of the Tax Firm hereunder, including the
determinations made in the Tax Opinion, are reasonable and reasonably supported
by applicable law. The parties acknowledge, however, that as a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Tax Firm hereunder or as a result of a contrary
determination by the Internal Revenue Service, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that it is ultimately determined in accordance with the
procedures set forth in subsection (iii) below that the Executive is required to
make a payment of any Excise Tax, the Tax Firm shall reasonably determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive. In determining
the reasonableness of the Tax Firm’s determinations hereunder and the effect
thereof, the Executive shall be provided a reasonable opportunity to review such
determinations with the Tax Firm and the Executive’s tax counsel. The Tax Firm’s
determinations hereunder, and the Tax Opinion, shall not be deemed reasonable
until the Executive’s reasonable objections and comments thereto have been
satisfactorily accommodated by the Tax Firm.
          (iii) The Executive shall notify the Company in writing of any claims
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than thirty (30) calendar days after Executive
actually receives notice in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid; provided however, that the failure of Executive to notify the Company of
such claim (or to provide any required information with respect thereto) shall
not affect any rights granted to the Executive under this Section 8 except to
the extent that the Company is materially prejudiced in the defense of such
claim as a direct result of such failure. The Executive shall not, unless
otherwise required by the Internal Revenue Service, pay such claim prior to the
expiration of the 30-day period following the date on which he gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies the Executive
in writing prior to the expiration of such 30-day period that it desires to
contest such claim, the Executive shall:
               (1) give the Company any information reasonably requested by the
Company relating to such claim;
               (2) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company and reasonably acceptable to Executive;

9



--------------------------------------------------------------------------------



 



               (3) cooperate with the Company in good faith in order effectively
to contest such claim; and
               (4) if the Company elects not to assume and control the defense
of such claim, permit the Company to participate in any proceedings relating to
such claim;
               provided, however, that the Company shall bear and pay directly
all costs and expenses (including additional interest and penalties incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limiting the foregoing
provisions of this subsection (iii), the Company shall have the right, at its
sole option, to assume the defense of and control all proceedings in connection
with such contest, in which case it may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may either direct the Executive to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that if the Company directs the Executive to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to the Executive,
on an interest-free basis and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statue of limitations relating to payment of taxes for
the taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s right to assume the defense of and control the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
          (iv) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to this Section 8, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of subsection (iii) above)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
subsection (iii) above, a determination is made that the Executive is not
entitled to a refund with respect to such claim and the Company does not notify
the Executive in writing of its intent to contest such denial of refund prior to
the expiration of thirty (30) days after such determination, then such advance
shall, to the extent of such denial, be forgiven and shall not be required to be
repaid and the amount of forgiven

10



--------------------------------------------------------------------------------



 



advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.
          (v) Notwithstanding any other provision of this Section 8, any
Gross-Up payment due under this Section 8 shall be paid to the Executive no
later than December 31 of the year following the year (A) any Excise Tax is paid
to the Internal Revenue Service regarding this Section 8 or (B) any tax audit or
litigation brought by the Internal Revenue Service or other relevant taxing
authority related to this Section 8 is completed or resolved.
     9. Notices. Any notice required or desired to be given under this Agreement
shall be in writing and shall be delivered personally, transmitted by facsimile
or mailed by registered mail, return receipt requested, or delivered by
overnight courier service and shall be deemed to have been given on the date of
its delivery, if delivered, and on the third (3rd) full business day following
the date of the mailing, if mailed, to each of the parties thereto at the
following respective addresses or such other address as may be specified in any
notice delivered or mailed as above provided:

         
 
  (i)   If to the Executive, to:
 
       
 
     
 
 
 
     
 
 
 
     
 
 
 
       
 
  (ii)   If to the Company, to:
 
       
 
      Corrections Corporation of America
 
      10 Burton Hills Boulevard
 
      Nashville, Tennessee 37215
 
      Attention: John D. Ferguson, Chief Executive Officer
 
                         and President
 
      Facsimile: (615) 263-3010

     10. Waiver of Breach. The waiver by either party of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by the other party.
     11. Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. The Executive acknowledges that the services to be
rendered by him are unique and personal, and the Executive may not assign any of
his rights or delegate any of his duties or obligations under this Agreement.
     12. Entire Agreement. This instrument contains the entire agreement of the
parties. It may not be changed orally but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.

11



--------------------------------------------------------------------------------



 



     13. Controlling Law. This Agreement shall be governed and interpreted under
the laws of the State of Tennessee.
     14. Headings. The sections, subjects and headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
     15. Enforcement. If the Executive is the prevailing party in any dispute
among the parties hereto regarding the enforcement of one or more of the
provisions of this Agreement, then the Company shall reimburse the Executive for
any reasonable attorneys’ fees and other expenses incurred by him in connection
with such dispute.
[signature page to follow]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written.

         
 
  EXECUTIVE:      
 
  William K. Rusak      
 
  /s/ William K. Rusak    
 
       
 
       
 
  COMPANY:    

            CORRECTIONS CORPORATION OF AMERICA
      By:   /s/ John D. Ferguson         Name:   John D. Ferguson       
Title:   Chief Executive Officer and President     

 



--------------------------------------------------------------------------------



 



Exhibit A

Form of Stock Option Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B

Form of Restricted Share Agreement

 